REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
COGDELL SPENCER INC.
AND
KEYBANC CAPITAL MARKETS INC.
ON BEHALF OF CERTAIN PERSONS
LISTED ON SCHEDULE 1 HERETO
dated as of
January 28, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
    Page  
SECTION 1. DEFINITIONS
    1    
SECTION 2. SHELF REGISTRATIONS
    3    
SECTION 3. BLACK-OUT PERIODS
    5    
SECTION 4. REGISTRATION PROCEDURES
    5    
SECTION 5. INDEMNIFICATION
    9    
SECTION 6. COVENANTS RELATING TO RULE 144
    11    
SECTION 7. LIMITATIONS ON SUBSEQUENT REGISTRATION RIGHTS
    11    
SECTION 8. TRANSFERS OF REGISTRABLE SECURITIES
    11    
SECTION 9. MISCELLANEOUS
    12  

-i-



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
January 28, 2008, is made and entered into by and among Cogdell Spencer Inc., a
Maryland corporation (the “Company”), and KeyBanc Capital Markets Inc.
(“KeyBanc”), on behalf of the Persons (as hereinafter defined) listed on
Schedule 1 hereto, as such Schedule 1 may be amended from time to time as
provided herein (such Persons, in their capacity as Holders of Registrable
Securities (as hereinafter defined). Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in Section 1 hereof.
WITNESSETH:
     WHEREAS, this Agreement is made in connection with the Purchase Agreement,
dated as of January 23, 2008, by and between the Company and KeyBanc (the
“Purchase Agreement”) for the purchase of 3,448,278 shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”); and
     WHEREAS, to induce KeyBanc to enter into the Purchase Agreement, the
Company desires to enter into this Agreement with the Holders in order to grant
the Holders the registration rights contained herein.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
     Section 1. Definitions. As used in this Agreement, the following terms
shall have the following meanings:
     “Affiliate” shall mean, when used with reference to a specified Person,
(i) any Person that directly or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the specified
Person; (ii) any Person who, from time to time, is a member of the Immediate
Family of a specified Person; (iii) any Person who, from time to time, is an
officer or director or manager of a specified Person; or (iv) any Person who,
directly or indirectly, is the beneficial owner of 50% or more of any class of
equity securities or other ownership interests of the specified Person, or of
which the specified Person is directly or indirectly the owner of 50% or more of
any class of equity securities or other ownership interests.
     “Agreement” shall mean this Registration Rights Agreement as originally
executed and as amended, supplemented or restated from time to time.
     “Board” shall mean the Board of Directors of the Company.
     “Business Day” shall mean each day other than a Saturday, a Sunday or any
other day on which banking institutions in the State of New York are authorized
or obligated by law or executive order to be closed.
     “Common Stock” shall have the meaning set forth in the Recitals hereof.
     “Commission” shall mean the Securities and Exchange Commission and any
successor thereto.

 



--------------------------------------------------------------------------------



 



     “Company” shall have the meaning set forth in the introductory paragraph
hereof.
     “Control” (including the terms “Controlling,” “Controlled by” and “under
common Control with”) shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person through the ownership of Voting Power, by contract or otherwise.
     “Damages Payment Date” shall mean the later of (i) five Business Days and
(ii) the first day of the calendar month, following the date on which a
Registration Default shall have occurred.
     “Default Rate” shall mean the prime rate announced to be in effect from
time to time, as published as the average rate in The Wall Street Journal, plus
2% per annum.
     “Effectiveness Date” shall have the meaning set forth in Section 2(a)
hereof.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
(or any corresponding provision of succeeding law), and the rules and
regulations thereunder.
     “Holder” shall mean each holder of the Common Stock, listed in Schedule 1
hereto (as such Schedule 1 may be amended from time to time as provided herein),
in his, her or its capacity as a holder of Registrable Securities. For purposes
of this Agreement, the Company may deem and treat the registered holder of a
Registrable Security as the Holder and absolute owner thereof, unless notified
to the contrary in writing by the registered holder thereof.
     “Holder Indemnitee” shall have the meaning set forth in Section 5(a)
hereof.
     “Holders Counsel” shall have the meaning set forth in the definition of
Registration Expenses below.
     “Inspectors” shall have the meaning set forth in Section 4(a)(xv) hereof.
     “Liabilities” shall have the meaning set forth in Section 5(a) hereof.
     “Liquidated Damages” shall have the meaning set forth in Section 2(c)
hereof.
     “Market Value” shall mean, as of any date, the average closing price of the
Common Stock on the principal national securities exchange or national quotation
system in which the Common Stock is admitted for trading or quotation over the
ten trading days preceding such date, or if closing prices are not available,
the average of the averages of the closing bid and asked prices over such period
on such exchange or system.
     “MEA Acquisition” shall mean the proposed acquisition by the Company and
certain of its Affiliates of Marshall Erdman & Associates, Inc. and certain of
its Affiliates.
     “Person” shall mean any individual, partnership, corporation, limited
liability company, joint venture, association, trust, unincorporated
organization or other governmental or legal entity.
     “Purchase Agreement” shall have the meaning set forth in the Recitals
hereof.
     “Records” shall have the meaning set forth in Section 4(a)(xv) hereof.
     “Registrable Securities” shall mean, with respect to a Holder, the Common
Stock and any shares or other securities issued in respect of the Common Stock,
including by reason of or in connection with

2



--------------------------------------------------------------------------------



 



any stock dividend, stock distribution, stock split, recapitalization, merger,
consolidation or otherwise held by such Holder; provided, however, such
Registrable Securities shall cease to be Registrable Securities with respect to
any Holder when (A) a registration statement with respect to the sale of such
Registrable Securities shall have become effective under the Securities Act and
all such Registrable Securities shall have been disposed of in accordance with
such registration statement, (B) such Registrable Securities shall have been
sold under circumstances in which all of the applicable conditions of Rule 144
(or any successor provision) under the Securities Act are met, (C) all of such
Registrable Securities become eligible to be publicly sold without limitation as
to amount or manner of sale pursuant to Rule 144 (or any successor provision)
under the Securities Act, or (D) such Registrable Securities have ceased to be
outstanding.
     “Registration Default” shall have the meaning set forth in Section 2(c)
hereof.
     “Registration Expenses” shall mean any and all expenses incident to the
performance and compliance with this Agreement, including: (i) the fees and
disbursements of counsel and independent public accountants for the Company
incurred in connection with the Company’s performance of or compliance with this
Agreement, including the expenses of any special audits or “comfort” letters
required by or incident to such performance and compliance, and any premiums and
other costs of policies of insurance obtained by the Company against liabilities
arising out of the sale of any securities and (ii) all registration, filing,
listing and stock exchange fees, all fees and expenses of complying with
securities or “blue sky” laws, all fees and expenses of custodians, transfer
agents and registrars, all printing expenses, messenger and delivery expenses
and any fees and disbursements of one common counsel retained by a
majority-in-interest of the Holders (“Holders Counsel”); provided, however,
“Registration Expenses” shall not, except as provided above, include any
out-of-pocket expenses of the Holders, transfer taxes, underwriting or brokerage
commissions or discounts associated with effecting any sales of Registrable
Securities that may be offered, which expenses shall be borne by each Holder on
a pro rata basis with respect to the Registrable Securities so sold.
     “Securities Act” shall mean the Securities Act of 1933, as amended (or any
successor corresponding provision of succeeding law), and the rules and
regulations thereunder.
     “Shelf Registration Period” shall have the meaning set forth in
Section 2(b) hereof.
     “Shelf Registration Statement” shall have the meaning set forth in Section
2(a) hereof.
     “Transfer” shall have the meaning set forth in Section 8 hereof.
     “Voting Power” shall mean voting securities or other voting interests
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote in the election of members of the Board or Persons performing
substantially equivalent tasks and responsibilities with respect to a particular
entity.
     Section 2. Shelf Registrations.
          a. Shelf Registration. The Company agrees to (i) use reasonable best
efforts to prepare and file with the Commission, as soon as reasonably
practicable following the date hereof but in no event later than the date that
is 90 days following the closing date of the MEA Acquisition, a registration
statement (such registration statement, including any replacement registration
statement, the “Shelf Registration Statement”) with respect to the Registrable
Securities under the Securities Act on Form S-3 (or any similar or successor
form), which Shelf Registration Statement (A) shall be an automatic shelf
registration statement if the Company is then a “well known seasoned issuer”
(within the

3



--------------------------------------------------------------------------------



 



meaning of the Securities Act), providing for the registration and the sale by
the Holders on a continuous or delayed basis pursuant to Rule 415 under the
Securities Act of the Registrable Securities, (B) shall comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by the Commission to be filed therewith or be
incorporated therein and (C) shall be reasonably acceptable to the Holders’
counsel, and (ii) cause such Shelf Registration Statement to be declared
effective by the Commission as soon as practicable thereafter but in no event
later than the date that is 180 days after the date of this Agreement (the
“Effectiveness Date”). The Shelf Registration Statement shall be on an
appropriate form and shall provide for the resale from time to time, and subject
to Section 2(b), pursuant to any method or combination of methods legally
available by the Holders and the registration statement and any form of
prospectus included or incorporated by reference therein (or any prospectus
supplement relating thereto) shall reflect such plan of distribution or method
of sale.
          b. Effectiveness. The Company shall use commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective for the
period beginning on the date on which the Shelf Registration Statement is
declared or becomes effective and ending on the date that all of the Registrable
Securities registered under the Shelf Registration Statement cease to be
Registrable Securities (the “Shelf Registration Period”). During the Shelf
Registration Period, the Company shall (i) subject to Section 3 hereof, prepare
and file with the Commission such amendments and post-effective amendments to
the Shelf Registration Statement as may be (A) necessary to keep the Shelf
Registration Statement continuously effective for the Shelf Registration Period
or (B) reasonably requested by the Holders (whether or not required by the form
on which the securities are being registered), and shall use its commercially
reasonable efforts to cause each such amendment to be declared effective by the
Commission, if required, as soon as practicable after the filing thereof,
(ii) subject to Section 3 hereof, use reasonable best efforts to cause any
related prospectus to be supplemented by any required supplement, and as so
supplemented to be filed with the Commission pursuant to Rule 424 under the
Securities Act (or any similar provisions then in force under the Securities
Act), to the extent required, and (iii) comply in all material respects with the
provisions of the Securities Act with respect to the disposition of all
securities covered by the Shelf Registration Statement during the applicable
period in accordance with the intended methods of disposition as may be
reasonably requested from time to time by the Holders and set forth in such
Shelf Registration Statement as so amended or such prospectus as so
supplemented; provided, however, that if the method of disposition requested by
the Holders shall be an underwritten public offering, the Registrable Securities
to be included in such registration shall have a Market Value at the time of
such request of at least $20,000,000.
          c. Certain Payments. If (i) the Shelf Registration Statement has not
been declared effective by the Commission by the Effectiveness Date, or (ii) to
the extent that the shares of Common Stock are Registrable Securities, the Shelf
Registration Statement is filed and declared effective but shall thereafter
cease to be effective (without being succeeded by a replacement shelf
registration statement which is filed and declared effective) or usable
(including as a result of any suspension period under Section 3 hereof) for the
offer and sale of such Registrable Securities for any period of time (including
any suspension period under Section 3 hereof) which shall exceed 60 days in any
three-month period or 180 days in any twelve-month period (each such event
referred to in the immediately preceding clauses (i) and (ii), a “Registration
Default”), the Company shall pay liquidated damages (“Liquidated Damages”) to
the Holders, in cash, for the period (excluding the Effectiveness Date) during
which any such Registration Default shall be continuing, at a rate per week
equal to twenty-five basis points of the total purchase price of the Common
Stock (prorated for partial weeks); provided, however, that if such Registration
Default is based, in whole or in part, on the failure of a Holder to provide
information reasonably requested by the Company in accordance with Section 4(b)
hereof, the Company shall not be liable for an Registration Default. All accrued
Liquidated Damages shall be paid by the Company by the following Damages Payment
Date. In the event that any Liquidated Damages are not paid by the

4



--------------------------------------------------------------------------------



 



Company on the applicable Damages Payment Date, then to the extent permitted by
law, such overdue Liquidated Damages, if any, shall bear interest until paid at
the Default Rate, commencing on the Damages Payment Date. All accrued Liquidated
Damages and any interest thereon shall be paid by wire transfer of immediately
available funds or by federal funds check by the Company to Holders pro rata,
based on the respective numbers of Registrable Securities then held by such
Holder. The parties acknowledge that damages from a failure to have the Shelf
Registration Statement declared or remain effective are difficult to measure and
that the payments provided for in this Section 2(c) are reasonable liquidated
damages and not a penalty. Promptly (but in no event more than five business
days) after the occurrence or the termination of a Registration Default, the
Company shall give the Holders at such time notice of such occurrence or
termination (as applicable); provided, however, that the failure by the Company
to give such notice shall not subject the Company to any further Liquidated
Damages following the termination of the Registration Default. All of the
Company’s obligations (including, without limitation, the obligation to pay
Liquidated Damages and, as applicable, interest thereon) under this paragraph
with respect to any Registrable Security shall survive the time that such
security ceases to be a Registrable Security.
     Section 3. Black-Out Periods.
          a. If a majority of the independent members of the Board (as
determined in accordance with New York Stock Exchange and Commission rules and
regulations) determines in its good faith judgment that the availability of the
Shelf Registration Statement or the use of any related prospectus would require
the disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential or the disclosure of which would impede
the Company’s ability to consummate a significant transaction, and that the
Company is not otherwise required by applicable securities laws or regulations
to disclose, upon written notice from the Company of such determination by the
Company’s Board, the rights of the Holders to offer, sell or distribute any
Registrable Securities pursuant to the Shelf Registration Statement or to
require the Company to take action with respect to the registration or sale of
any Registrable Securities pursuant to the Shelf Registration Statement shall be
suspended until the earlier of (i) the date upon which the Company notifies the
Holders in writing that suspension of such rights for the grounds set forth in
this Section 3(a) is no longer necessary and the Holders have received copies of
any required amendment or supplement to the relevant prospectus, and
(ii) 60 days. The Company agrees to give such notice as promptly as practicable
following the date that such suspension of rights is no longer necessary.
          b. The Company may not utilize the suspension rights under this
Section 3 more than one time in any three-month period nor more than three times
in any twelve-month period. Each Holder agrees by acquisition of the Registrable
Securities that upon receipt of any notice from the Company of the happening of
any event of the kind described in this Section 3, such Holder will forthwith
discontinue its disposition of Registrable Securities pursuant to the Shelf
Registration Statement relating to such Registrable Securities until the
expiration of the applicable suspension period as provided in this Section 3.
     Section 4. Registration Procedures.
          a. Without limiting the provisions of Section 2 hereof, in connection
with the filing of any registration statement as provided in this Agreement, the
Company shall use commercially reasonable efforts to, as expeditiously as
reasonably practicable:
          (i) prepare and file with the Commission the requisite registration
statement (including a prospectus therein and any supplement thereto) to effect
such registration which registration statement (x) shall comply as to form in
all material respects with the requirements of

5



--------------------------------------------------------------------------------



 



the applicable form and include all financial statements required by the
Commission to be filed therewith or be incorporated therein and (y) shall be
reasonably acceptable to the Holders’ counsel, and the Company shall use
commercially reasonable efforts to cause such registration statement to become
effective and remain effective for the Shelf Registration Period; provided,
however, that before filing such registration statement or any amendments or
supplements thereto, the Company will furnish copies of all such documents
proposed to be filed to Holders Counsel and provide reasonable time (which shall
be no less than five Business Days, or two Business Days if five Business Days
is not reasonably practicable) for such sellers and Holders Counsel to comment
upon such documents if so requested by a Holder or Holders Counsel and shall
consider the inclusion of such comments in good faith;
          (ii) prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to maintain the effectiveness of such registration
and to comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement (including,
subject to Section 2(b), to permit distribution of such securities in accordance
with the methods reasonably requested by the sellers of such securities) during
the Shelf Registration Period;
          (iii) furnish to each Holder of the securities being registered,
without charge, such number of conformed copies of such registration statement
and of each such amendment and supplement thereto (in each case including all
exhibits) other than those which are being incorporated into such registration
statement by reference, such number of copies of the prospectus contained in
such registration statements (including each complete prospectus and any summary
prospectus) and any other prospectus filed under Rule 424 under the Securities
Act in conformity with the requirements of the Securities Act, and such other
documents, including documents incorporated by reference, as the Holders may
reasonably request to the extent such other documents are not available on the
Commission’s Electronic Data Gathering Analysis and Retrieval System or the
Company’s website;
          (iv) register or qualify all Registrable Securities under such other
securities or “blue sky” laws of such jurisdictions as the Holders and the
underwriters of the securities being registered, if any, shall reasonably
request (it being understood that, without limiting the Company’s obligation
hereunder to effect such registration or qualification, the Company shall use
its commercially reasonable efforts to effect such registration or
qualification, as applicable, prior to any offering under the Shelf Registration
Statement), to keep such registration or qualification in effect at all times
during the Shelf Registration Period subject to Section 3 hereof, and take any
other action which may be reasonably necessary or advisable to enable the
Holders to consummate the disposition in such jurisdiction of the securities
owned by the Holders, except that the Company shall not for any such purpose be
required to qualify generally to do business as a foreign company or to register
as a broker or dealer in any jurisdiction where it would not otherwise be
required to qualify but for this Section 4(a)(iv), or to consent to general
service of process in any such jurisdiction, or to be subject to any material
tax obligation in any such jurisdiction where it is not then so subject;
          (v) immediately notify the Holders at any time when the Company
becomes aware that a prospectus relating thereto is required to be delivered
under the Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances under which they were made, and, at the
request of the

6



--------------------------------------------------------------------------------



 



Holders, promptly prepare and furnish to the Holders a reasonable number of
copies of a supplement to or an amendment of such prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;
          (vi) comply or continue to comply in all material respects with the
Securities Act and the Exchange Act so as to enable any Holder to sell its
Registrable Securities pursuant to Rule 144 promulgated under the Securities
Act, as further agreed to in Section 6 hereof;
          (vii) make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least 12 months,
but not more than 18 months, beginning with the first calendar month after the
effective date of such registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act;
          (viii) provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement;
          (ix) cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold and
not bearing any Securities Act legend; and enable certificates for such
Registrable Securities to be issued for such number of shares and registered in
such names as the Holders may reasonably request in writing at least two
Business Days prior to any sale of Registrable Securities;
          (x) list all Registrable Securities covered by such registration
statement on any securities exchange or national quotation system on which any
such class of securities is then listed or quoted and cause to be satisfied all
requirements and conditions of such securities exchange or national quotation
system to the listing or quoting of such securities that are reasonably within
the control of the Company including, without limitation, registering the
applicable class of Registrable Securities under the Exchange Act, if
appropriate, and using commercially reasonable efforts to cause such
registration to become effective pursuant to the rules of the Commission in
accordance with the terms hereof;
          (xi) in connection with any sale, transfer or other disposition by any
Holder of any Registrable Securities pursuant to Rule 144 promulgated under the
Securities Act, cooperate with such Holder to facilitate the timely preparation
and delivery of certificates representing the Registrable Securities to be sold
and not bearing any Securities Act legend, and enable certificates for such
Registrable Securities to be for such number of shares and registered in such
name as the Holders may reasonably request in writing at least three Business
Days prior to any sale of Registrable Securities;
          (xii) notify each Holder, promptly after it shall receive notice
thereof, of the time when such registration statement, or any post-effective
amendments to the registration statement, shall have become effective, or a
supplement to any prospectus forming part of such registration statement has
been filed or when any document is filed with the Commission which would be
incorporated by reference into the prospectus;
          (xiii) notify each Holder of any request by the Commission for the
amendment or supplement of such registration statement or prospectus for
additional information;

7



--------------------------------------------------------------------------------



 



          (xiv) advise each Holder, promptly after it shall receive notice or
obtain knowledge thereof, of (A) the issuance of any stop order, injunction or
other order or requirement by the Commission suspending the effectiveness of
such registration statement or the initiation or threatening of any proceeding
for such purpose, and shall use commercially reasonable efforts to prevent the
issuance of any such stop order, injunction or other order or requirement and to
obtain its withdrawal if such stop order, injunction or other order or
requirement should be issued, (B) the suspension of the registration of the
subject shares of the Registrable Securities in any state jurisdiction and
(C) the removal of any such stop order, injunction or other order or requirement
or proceeding or the lifting of any such suspension;
          (xv) make available for inspection by any Holder of such Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement and Holders Counsel or any accountant or other
professional retained by any such Holder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any Inspector in connection with
such registration statement. Records which the Company determines, in good
faith, to be confidential and which it notifies the Inspectors are confidential
shall not be disclosed by the Inspectors unless (i) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in such
registration statement or (ii) the release of such Records is ordered pursuant
to a subpoena or other order from a court or regulatory body of competent
jurisdiction. Each Holder agrees that information obtained by it as a result of
such inspections shall be deemed confidential and shall not be used by it as the
basis for any market transactions in the securities of the company or its
Affiliates unless and until such is made generally available to the public. Each
Holder further agrees that it will, upon learning that disclosure of such
Records is sought in a court or by a regulatory body of competent jurisdiction,
give notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential;
          (xvi) permit any Holder, which Holder, in its reasonable judgment,
might be deemed to be an underwriter or a controlling person of the Company, to
participate in the preparation of such registration or comparable statement and
to require the insertion therein of material furnished to the Company in
writing, which in the reasonable judgment of such Holder and its counsel should
be included and which are acceptable to the Company (which approval shall not be
unreasonably withheld); and
          (xvii) subject to Section 2(b) hereof, if the disposition of
Registrable Securities shall take the form of an underwritten public offering,
enter into customary agreements (including underwriting agreements), take all
such other reasonable actions as the Holders of a majority of the Registrable
Securities being sold or the managing underwriter, if any, reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities
and furnish to each Holder, and to each underwriter, if any, a signed
counterpart, addressed to such Holder or underwriter, of (i) an opinion or
opinions of counsel to the Company and (ii) if eligible under SAS 72, a comfort
letter or comfort letters from the Company’s independent public accountants,
each in customary form and covering such matters of the type customarily covered
by opinions or comfort letters, as the case may be.
          b. In connection with the filing of any registration statement
covering Registrable Securities, each Holder shall furnish in writing to the
Company such information regarding such Holder (and any of its Affiliates), the
Registrable Securities to be sold, the intended method of distribution of

8



--------------------------------------------------------------------------------



 



such Registrable Securities and such other information reasonably requested by
the Company as is necessary or it deems advisable for inclusion in the
registration statement relating to such offering pursuant to the Securities Act.
Such writing shall expressly state that it is being furnished to the Company for
use in the preparation of a registration statement, preliminary prospectus,
supplementary prospectus, final prospectus or amendment or supplement thereto,
as the case may be.
     Each Holder agrees by acquisition of the Registrable Securities that
(i) upon receipt of any notice from the Company of the happening of any event of
the kind described in Section 4(a)(v) hereof, such Holder will forthwith
discontinue its disposition of Registrable Securities pursuant to the
registration statement relating to such Registrable Securities until such
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 4(a)(v) hereof; (ii) upon receipt of any notice from the
Company of the happening of any event of the kind described in clause (A) of
Section 4(a)(xiv) hereof, such Holder will discontinue its disposition of
Registrable Securities pursuant to such registration statement until such
Holder’s receipt of the notice described in clause (C) of Section 4(a)(xiv)
hereof; and (iii) upon receipt of any notice from the Company of the happening
of any event of the kind described in clause (B) of Section 4(a)(xiv) hereof,
such Holder will discontinue its disposition of Registrable Securities pursuant
to such registration statement in the applicable state jurisdiction(s) until
such Holder’s receipt of the notice described in clause (C) of Section 4(a)(xiv)
hereof.
     Section 5. Indemnification.
          a. Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Holder, its partners, officers, directors, trustees,
stockholders, employees, agents and investment advisers, and each Person, if
any, who controls such Holder within the meaning of the Securities Act or the
Exchange Act, together with the partners, officers, directors, trustees,
stockholders, employees, agents and investment advisers of such controlling
Person (any such Person a “Holder Indemnitee”), against any losses, claims,
damages, liabilities and expenses (including, without limitation, reasonable
attorneys’ fees), joint or several (the “Liabilities”), to which any Holder
Indemnitee may become subject under the Securities Act or otherwise, insofar as
such Liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) directly or indirectly arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which such Registrable Securities were
registered and sold under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or arising out of or based upon any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading or any violation of the Securities Act or
state securities laws or rules thereunder by the Company relating to any action
or inaction by the Company in connection with such registration, and the Company
will reimburse each Holder Indemnitee for any reasonable legal or any other
expenses reasonably incurred by it in connection with investigating or defending
any such loss, claim, liability, action or proceedings; provided, however, that
the Company shall not be liable in any such case to the extent that any such
Liability arises out of or is based upon an untrue statement or alleged
statement or omission or alleged omission made in such registration statement,
any such preliminary prospectus, final prospectus, summary prospectus, amendment
or supplement in reliance upon and in conformity with written information
furnished to the Company by any Holder specifically stating that it is for use
in the preparation thereof; and provided, further, that the Company shall not be
liable to the Holders or any other Person who controls such Holder within the
meaning of the Securities Act or the Exchange Act in any such case to the extent
that any such Liability arises out of such Person’s failure to send or give a
copy of the final prospectus or supplement (after the Company has furnished such
Holder with a sufficient number of copies of the same) to the Persons asserting
an untrue statement or alleged untrue statement or omission or alleged omission
at or prior to the written confirmation of the sale of Registrable Securities to
such Person if such statement or omission

9



--------------------------------------------------------------------------------



 



was corrected in such final prospectus or supplement. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Holders or any such Controlling Person and shall survive the
transfer of such securities by the Holders.
          b. Indemnification by the Holders. Each Holder agrees, severally and
not jointly, to indemnify and hold harmless (in the same manner and to the same
extent as set forth in Section 5(a) hereof) the Company, each member of the
Board, each officer, employee, agent and investment adviser of the Company and
each other Person, if any, who controls any of the foregoing within the meaning
of the Securities Act or the Exchange Act, with respect to any untrue statement
or alleged untrue statement of a material fact in or omission or alleged
omission to state a material fact from such registration statement, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, if such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by such
Holder regarding such Holder giving such indemnification specifically stating
that it is for use in the preparation of such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Company or any such Board member,
officer, employee, agent, investment adviser or controlling Person and shall
survive the transfer of such securities by any Holder. The obligation of a
Holder to indemnify will be several and not joint, among the Holders of
Registrable Securities and the liability of each such Holder of Registrable
Securities will be in proportion to and limited in all events to the net amount
received by such Holder from the sale of Registrable Securities pursuant to such
registration statement.
          c. Notices of Claims, etc. Promptly after receipt by an indemnified
party of notice of the commencement of any action or proceeding involving a
claim referred to in the preceding paragraphs of this Section 5, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action; provided, however, that the failure of any indemnified party to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under the preceding paragraphs of this Section 5, except to the
extent that the indemnifying party is actually and materially prejudiced by such
failure to give notice. In case any such action is brought against an
indemnified party, unless in such indemnified party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, the indemnifying party shall be entitled to assume the
defense thereof, for itself (together with any other indemnified party similarly
notified) and to appoint counsel of its (or their) choice, at its (or their)
sole expense, and after notice from the indemnifying party to such indemnified
party of its election so to assume the defense thereof, the indemnifying party
shall not be liable to the indemnified party for any legal or other expenses
subsequently incurred by the latter in connection with the defense thereof.
          d. Indemnification Payments. To the extent that the indemnifying party
does not assume the defense of an action brought against the indemnified party
as provided in Section 5(c) hereof, the indemnified party (or parties if there
is more than one) shall be entitled to the reasonable legal expenses of one
common counsel (and local counsel) for the indemnified party (or parties). In
such event, however, the indemnifying party will not be liable for any
settlement effected without the written consent of such indemnifying party,
which consent shall not be unreasonably withheld, conditioned or delayed. The
indemnification required by this Section 5 shall be made by periodic payments of
the amount thereof during the course of an investigation or defense, as and when
bills are received or expense, loss, damage or liability is incurred. The
indemnifying party shall not settle any claim without the consent of the
indemnified party unless such settlement involves a complete release of such
indemnified party without any admission of liability by the indemnified party.

10



--------------------------------------------------------------------------------



 



          e. Contribution. If, for any reason, the foregoing indemnity is
unavailable, or is insufficient to hold harmless an indemnified party, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of the expense, loss, damage or liability, (i) in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission) or (ii) if the allocation provided by
subclause (i) above is not permitted by applicable law or provides a lesser sum
to the indemnified party than the amount hereinafter calculated, in the
proportion as is appropriate to reflect not only the relative fault of the
indemnifying party and the indemnified party, but also the relative benefits
received by the indemnifying party on the one hand and the indemnified party on
the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation, and
the liability for contribution of each Holder of Registrable Securities will be
in proportion to and limited in all events to the net amount received by such
Holder from the sale of Registrable Securities pursuant to such registration
statement.
     Section 6. Covenants Relating To Rule 144. The Company shall file all
reports required to be filed by it under the Securities Act and the Exchange Act
and shall take such further action as any Holder may reasonably request, all to
the extent required from time to time to enable Holders to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (a) Rule 144 under the Securities Act, as such
rule may be amended from time to time or (b) any similar rule or regulation
hereafter adopted by the Commission. Upon the request of any Holder, the Company
will deliver to such Holder a written statement as to whether it has complied
with such requirements.
     Section 7. Limitations on Subsequent Registration Rights. From and after
the date of this Agreement, the Company shall not, without the prior written
consent of Holders of not less than two-thirds of the then outstanding
Registrable Securities, enter into any agreement with any holder or prospective
holder of any equity securities of the Company that would allow such holder or
prospective holder (a) to include such equity securities in any registration
statement filed pursuant to the terms of this Agreement, unless under the terms
of such agreement, such holder or prospective holder may include such equity
securities in any such registration only to the extent that the inclusion of its
equity securities will not reduce the amount of Registrable Securities of the
Holders or (b) to have its equity securities registered on a registration
statement that could be declared effective prior to the Effectiveness Date.
     Section 8. Transfers of Registrable Securities. Any Holder may sell,
transfer, convey or assign (each a “Transfer”) some or all of the Registrable
Securities held thereby at any time and, in connection with any such Transfer,
may assign the registration and other rights set forth in this Agreement with
respect to the Registrable Securities so Transferred to the transferee or
assignee in such Transfer; provided, however, that such transferee or assignee
of such rights, as a condition to the effectiveness of such Transfer, shall have
executed a counterpart to this Agreement in which such transferee or assignee
agrees to be treated and bound hereunder as a “Holder,” whereupon such
transferee or assignee shall have the benefits of, and shall be subject to the
obligations contained in, this Agreement as if such transferee or assignee was
originally included in the definition of a “Holder” herein and had originally
been a party hereto and, upon receipt of such executed counterpart, the Company
shall amend Schedule 1 hereto to reflect such Transfer and the related transfer
or assignment of the registration and other rights hereunder with respect to
such Registrable Securities.

11



--------------------------------------------------------------------------------



 



     Section 9. Miscellaneous.
          a. Termination; Survival. The rights of any Holder under this
Agreement shall terminate upon the date that all of the Registrable Securities
held by such Holder are no longer Registrable Securities. Notwithstanding the
foregoing, the obligations of the parties under Section 5 hereof and paragraphs
(b), (d), (e) and (g) of this Section 9 shall survive the termination of this
Agreement, and the obligations of the Company under Section 2(c) hereof, to the
extent such obligations exist, shall remain in effect until the date that is
twelve months following the date on which the Registrable Securities cease to be
Registrable Securities.
          b. Expenses. All Registration Expenses incurred in connection with
this Agreement shall be borne by the Company, whether or not any registration
statement related thereto becomes effective. Each Holder participating in a
registration pursuant to this Agreement shall bear such Holder’s proportionate
share (based on the total number of Registrable Securities sold in such
registration) of all discounts and commissions payable, if any, to underwriters
or brokers in connection with a registration of Registrable Securities pursuant
to this Agreement.
          c. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to each of the other parties.
          d. Applicable Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to the choice of law provisions thereof. The parties consent to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York in connection with any civil action concerning any
controversy, dispute or claim arising out of or relating to this Agreement, or
any other agreement contemplated by, or otherwise with respect to, this
Agreement or the breach hereof, unless such court would not have subject matter
jurisdiction thereof, in which event the parties consent to the jurisdiction of
the State of New York. The parties hereby waive and agree not to assert in any
litigation concerning this Agreement the doctrine of forum non conveniens.
          e. Waiver Of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
          f. Prior Agreement; Construction; Entire Agreement. This Agreement,
including the exhibits and other documents referred to herein (which form a part
hereof), constitutes the entire agreement of the parties with respect to the
subject matter hereof, and supersedes all prior agreements and understandings
between the parties, and all such prior agreements and understandings are merged
herein and shall not survive the execution and delivery hereof.
          g. Notices. All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand or
sent, postage prepaid, by registered, certified or express mail or reputable
overnight courier service or by telecopier and shall be deemed given when so
delivered by hand or, if mailed, three days after mailing (one Business Day in
the case of express mail or overnight courier service), addressed as follows:

     
If to the Holder:
  To the address indicated for such Holder in Schedule 1 hereto (as amended from
time to time as provided herein).

12



--------------------------------------------------------------------------------



 



     
If to the Company:
  Cogdell Spencer Inc.
4401 Barclay Downs Drive
Suite 300
Charlotte, North Carolina 28209-4670
Attention: Frank Spencer
Tel: (704) 940-2900
Fax: (704) 940-2959
 
   
 
  with a copy to:
 
   
 
  Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Attention: Jay L. Bernstein
Facsimile: 212-878-8375

          h. Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties, including, without the need for any consent on the part of the Company,
any transferee of the Registrable Securities who becomes a subsequent Holder
hereunder pursuant to a Transfer in accordance with Section 8 hereof, and shall
inure to the benefit of each Holder (including any such subsequent Holder). The
Company agrees that the Holders shall be third party beneficiaries to the
agreements made hereunder, and each Holder shall have the right to enforce such
agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights hereunder. The Company may assign its rights
(but only with the related obligations) hereunder to any successor to the
Company’s business or with the prior written consent of Holders of two-thirds of
the then outstanding Registrable Securities. Notwithstanding the foregoing, no
assignee of the Company shall have any of the rights granted under this
Agreement until such assignee shall acknowledge its rights and obligations
hereunder by a signed written agreement pursuant to which such assignee accepts
such rights and obligations.
          i. Headings. Headings are included solely for convenience of reference
and if there is any conflict between headings and the text of this Agreement,
the text shall control.
          j. Amendments and Waivers. The provisions of this Agreement may be
amended, modified or waived at any time only by the written agreement of the
Company and the Holders of two-thirds of the Registrable Securities; provided,
however, that the provisions of this Agreement may not be amended or waived
without the consent of the Holders of all the Registrable Securities adversely
affected by such amendment or waiver if such amendment or waiver adversely
affects a portion of the Registrable Securities but does not so adversely affect
all of the Registrable Securities; provided, further, that the provisions of the
preceding provision may not be amended or waived except in accordance with this
sentence. Any waiver, permit, consent or approval of any kind or character on
the part of any such Holders of any provision or condition of this Agreement
must be made in writing and shall be effective only to the extent specifically
set forth in writing. Any amendment or waiver effected in accordance with this
paragraph shall be binding upon each Holder and the Company.
          k. Interpretation; Absence of Presumption. For the purposes hereof,
(i) words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other gender as the context
requires, (ii) the terms “hereof,” “herein,” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement, and Section,
paragraph or other references are to the Sections,

13



--------------------------------------------------------------------------------



 



paragraphs, or other references to this Agreement unless otherwise specified,
(iii) the word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified, (iv) the word “or” shall not
be exclusive and (v) provisions shall apply, when appropriate, to successive
events and transactions.
          This Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the party drafting or
causing any instruments to be drafted.
          l. Severability. If any provision of this Agreement shall be or shall
be held or deemed by a final order by a competent authority to be invalid,
inoperative or unenforceable, such circumstance shall not have the effect of
rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable, but this Agreement shall be construed as if such
invalid, inoperative or unenforceable provision had never been contained herein
so as to give full force and effect to the remaining such terms and provisions.
          m. Specific Performance; Other Rights. The parties recognize that
various other rights rendered under this Agreement are unique and, accordingly,
the parties shall, in addition to such other remedies as may be available to
them hereunder, at law or in equity, have the right to enforce the rights under
this Agreement by actions for injunctive relief and specific performance.
          n. Further Assurances. In connection with this Agreement, as well as
all transactions and covenants contemplated by this Agreement, each party hereto
agrees to execute and deliver or cause to be executed and delivered such
additional documents and instruments and to perform or cause to be performed
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions and covenants contemplated by this Agreement.
          o. No Waiver. The waiver of any breach of any term or condition of
this Agreement shall not operate as a waiver of any other breach of such term or
condition or of any other term or condition, nor shall any failure to enforce
any provision hereof operate as a waiver of such provision or of any other
provision hereof.
[SIGNATURE PAGE FOLLOWS]

14



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date first written above.

                  COGDELL SPENCER INC.,         a Maryland corporation      
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                KEYBANC CAPITAL MARKETS INC.,         on behalf of the Holders  
 
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

15



--------------------------------------------------------------------------------



 



Schedule 1
HOLDERS

                  Number of Shares of     Name of the Holder   Common Stock Held
  Address of the Holder
RREEF America L.L.C., on behalf of the accounts below
          875 N. Michigan Avenue, 41st Floor
Chicago, IL 60611
Attn: Jerry Ehlinger
 
           
Scudder RREEF Real Estate Fund, Inc.
    366,500      
 
           
Scudder RREEF Real Estate Fund II, Inc.
    1,158,600      
 
           
DWS RREEF World Real Estate & Tactical Strategies Fund, Inc.
    42,300      
 
           
Davis Selected Advisers, L.P., on behalf of the accounts below
          124 East Marcy Street
Santa Fe, NM 87501
Attn: Mr. Andrew Davis
 
           
Davis Real Estate Fund
    1,146,847      
 
           
Davis Real Estate Portfolio
    86,383      
 
           
Sicav Davis Real Estate Fund
    14,523      
 
           
SunAmerica Series Trust — Davis Real Estate Fund
    520,050      
 
           
Jicarilla Apache Tribe
    85,896      
 
           
Jicarilla Per Capita
    27,179      

16